NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/12/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 07/12/2021, claims 1, 5, 7, 8, 12, 14, and 16 were amended.  Claims 1-16, as filed on 07/12/2021, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure have been obviated in view of applicant’s amendments and arguments filed 07/12/2021.  The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 07/12/2021, see below.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 07/12/2021, see below.
Claims 1-16, as filed on 07/12/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Blake Bernard (Registration Number 72,435) on 07/20/2021.

The application has been amended as follows:
In claim 5, line 5, “the tension rod and fastener” has been replaced with --- the tension rod and the fastener ---.

In claim 16, lines 3-4, “the upper and lower portions of the clamping assembly” has been replaced with --- the first and second clamping plates of the clamping assembly ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784